Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 1 of 60




                                       Exhibit 1
                 Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 2 of 60
Special Instructions to Issue Desk:
JV Number 86383 | Entity Expiration Date 10/31/2020
Email Address for Issue Letter: Licensee – SCOTTCANNA4LIFE@GMAIL.COM

                 WASHINGTON STATE LIQUOR AND CANNABIS BOARD
                     REPORT OF APPLICATION – SARAH WORLEY
LICENSE NUMBER: 414211                       UBI NO.: 6034482820010001
EO CODE: 7V
LICENSE TYPE: RETAILER/MEDICAL                APPLICATION TYPE: CHANGE IN
                                             GOVERNING PEOPLE APPLICATION

ENTITY: CANNA4LIFE LLC                                              TRADE NAME: CANNA4LIFE

LICENSEES/TRUE PARTIES OF INTEREST:
INSANGU LLC                                                               MGR/MBR 80%
    NO 259, INC                                                            MGR/100%
       MICHAEL “SCOTT” ATKISON                                              MGR/100%
       PAULA LORRAINE ATKISON                                               SPOUSE
ROBIN DEAN COOK                                                           MBR/20%
KIA COOK                                                                  SPOUSE


FINANCIER(S):
CANNA4LIFE LLC                                                      FINANCIER
 INSANGU LLC                                                         MGR/MBR 80%
   NO 259, INC                                                        MGR/100%
    MICHAEL “SCOTT” ATKISON                                            MGR/100%
ROBIN COOK                                                             SPOUSE
KIA COOK                                                            MBR/20%
                                                                    SPOUSE


LOCAL AUTHORITY: N/A for this application- TPI being removed
Approved:
Conditional Approval:
Neutral:
No Response:
Disapproved:
Objections/Courtesy Information:

Application Summary:
Application Information:
This application is for changing the entity structure of a licensed Marijuana Retailer/Medical located in
The City of Clarkston. This application was received on 2/26/2020.

The business has applied to remove Bethany Frost from the entity structure.
Licensee/Applicant Information/Violation/Criminal History:
The currently licensed entity is a LLC consisting of 2 married members.

The licensee’s associated administrative violation history is as follows for the last two years:
                                                      Page 1 of 3

                                                                                          Exhibit 1
                                                                                        Page 1 of 3
                Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 3 of 60

Marijuana Retail/Medical License # 414211 (From 01/26/2018 to Current):
   There is no associated administrative violation history to report.

Marijuana Retail/Medical License # 084154 (From 12/7/2018 to Current):
   There is no associated administrative violation history to report.

Marijuana Retail/Medical License # 427634 (From 10/31/2018 to Current):
   There is no associated administrative violation history to report.

Marijuana Retail/Medical License # 423754 (From 7/10/2019 to Current):
   There is no associated administrative violation history to report.

The business has applied to remove a true party of interest. The member being removed is Bethany
Frost.

Business Property:
Applicant Robin Cook is purchasing Bethany Frosts 10% for $130,000.00, and will be paid within 10
days upon WSLCB’s approval. Canna4life LLC will be the financier, lending the $130,000 to Robin to
pay Bethany Frost. Robin Cook signed a promissory note with Canna4life LLC for the loan of $130,000.
The terms of this agreements reflect that the loan of $130,000 is to be repaid by December 31, 2021.

The applicants have submitted a copy of the required business property documents to reflect and
record the terms of this transaction. The business property documents verify that Bethany Frost is
selling her 10% to Robin Cook for $130,000.
Source of Funds:
Funds of $130,000 are coming from Canna4Life LLC. The applicant has submitted 6 months of
business bank statements to verify the eligibility and availability of these funds.
Special Requests/Protests/Support:
None received.
Enforcement Officer Comments:
None received and Final Inspection is not required for this application.
Hold Terms/Manager Comments/Notes:


                           LICENSE SPECIALIST SENIOR/REVIEWER/MANAGER
License Specialist Sr.               Date            Approval
Sarah Worley                         3/31/2020

Reviewer                             Date            Approval
supervisor review not required for
this application, self-review
completed

Manager (Threshold Only)             Date            Approval



Page | 2

                                                                                      Exhibit 1
                                                                                    Page 2 of 3
           Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 4 of 60
                                THRESHOLD DECISION:
Name                     Date           Approved          Disapproved         Discuss




Page | 3

                                                                          Exhibit 1
                                                                        Page 3 of 3
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 5 of 60




                                       Exhibit 2
DocuSign Envelope ID: AE383BA8-12B4-4FE8-9381-B8B42ED28FB7
                      Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 6 of 60
                                                                                       
                                                                     License Number ______________________________
                                                                                                
                                                                     UBI Number         _______________________________
                                                                                          
                                                                     Trade Name         _______________________________

            Source of Funds

            Identify where your money is coming from.

            Examples include but are not limited to:

            o     Bank/Lending Institution          o   Sale of property                     o   Promissory note
                                                    o   Inheritance                          o   Credit card
            o     Loan or gift from an              o   Deferred contract                    o   Investment account
                  individual or company             o   Cash                                 o   Sweat equity/labor


            Only detail the source(s) and dollar amount you are using to fund the business (include
            the name of any financial institution, credit card lender or investment company)

               Source                                            Account Number                       Amount
              (see examples above)                               (if applicable)                      Contributing

                '& ('%'("&#%+(              &'&                                    




                                                                                           Total:     $           


                Does the money you have gifted,
                loaned or invested give you a                                            If yes, what percentage?
                                                               NO          YES
                percentage of profit or part                                             ______
                ownership in the business?


              I certify under penalty of perjury that all answers and statements are true, correct and complete. I
              understand that untruthful or misleading answers are cause for rejection of my application and/or
              revocation of any license granted. I hereby authorize investigation of my criminal history, financial
              records and other sources as necessary for licensing.

              PRINT NAME                     "!$'***#")'&


              SIGNATURE                                                            DATE                   


                                       Continuation Sheet Attached?               YES        NO




            LIQ1229     07/2016
                                                                                                                Exhibit 2
                                                                                                              Page 1 of 1
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 7 of 60




                                       Exhibit 3
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 8 of 60




                                                              Exhibit 3
                                                            Page 1 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 9 of 60




                                                              Exhibit 3
                                                            Page 2 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 10 of 60




                                                               Exhibit 3
                                                             Page 3 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 11 of 60




                                                               Exhibit 3
                                                             Page 4 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 12 of 60




                                       Exhibit 4
DocuSign Envelope ID: 06A72D94-AB8D-4B71-AFAC-2DD432B710C2
                    Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 13 of 60
                                                                     License Number      
                                                                     ______________________________

                                                                     UBI Number             
                                                                     _______________________________

                                                                     Trade Name     
                                                                     _______________________________

            Source of Funds

            Identify where your money is coming from.

            Detail each source(s) and dollar amount of where the money is coming from that you are
            using to fund the business (include the name of any financial institution(s), credit card lender
            or Investment Company)

               Source                                            Account Number                     Amount
                                                                                                    Contributing
              (" % '%$ &'%&')+                                                                 

              ()%! %*$)                                                                           




                                                                                         Total:     $       


               Does the money you have gifted,
               loaned or invested give you a                                            If yes, what percentage?
                                                               NO         YES          
               percentage of profit or part                                             ______
               ownership in the business?


               I certify under penalty of perjury that all answers and statements are true, correct and complete. I
               understand that untruthful or misleading answers are cause for rejection of my application and/or
               revocation of any license granted. I hereby authorize investigation of my criminal history, financial
               records and other sources as necessary for licensing.

               PRINT NAME                    % ' $!#+'

               SIGNATURE                                                          DATE              


                                      Continuation Sheet Attached?              YES         NO




            LIQ1229   07/2016
                                                                                                                Exhibit 4
                                                                                                              Page 1 of 1
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 14 of 60




                                       Exhibit 5
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 15 of 60




                                                               Exhibit 5
                                                             Page 1 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 16 of 60




                                                               Exhibit 5
                                                             Page 2 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 17 of 60




                                                               Exhibit 5
                                                             Page 3 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 18 of 60




                                                               Exhibit 5
                                                             Page 4 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 19 of 60




                                       Exhibit 6
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 20 of 60




                                                               Exhibit 6
                                                             Page 1 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 21 of 60




                                                               Exhibit 6
                                                             Page 2 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 22 of 60




                                                               Exhibit 6
                                                             Page 3 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 23 of 60




                                                               Exhibit 6
                                                             Page 4 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 24 of 60




                                       Exhibit 7
DocuSign Envelope ID: 95B4FA74-51E0-4B3B-BA66-97EF521CBD4A
                    Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 25 of 60
                                                                     License Number 
                                                                     ______________________________

                                                                     UBI Number            
                                                                     _______________________________

                                                                     Trade Name      
                                                                     _______________________________

            Source of Funds

            Identify where your money is coming from.

            Detail each source(s) and dollar amount of where the money is coming from that you are
            using to fund the business (include the name of any financial institution(s), credit card lender
            or Investment Company)

                Source                                           Account Number                     Amount
                                                                                                    Contributing
               &'(%$" " $ % ' )                                                            




                                                                                         Total:     $    


               Does the money you have gifted,
               loaned or invested give you a                                            If yes, what percentage?
                                                               NO         YES          
               percentage of profit or part                                             ______
               ownership in the business?


               I certify under penalty of perjury that all answers and statements are true, correct and complete. I
               understand that untruthful or misleading answers are cause for rejection of my application and/or
               revocation of any license granted. I hereby authorize investigation of my criminal history, financial
               records and other sources as necessary for licensing.

               PRINT NAME                    % ' $!#*'

               SIGNATURE                                                          DATE              


                                      Continuation Sheet Attached?              YES         NO




            LIQ1229    07/2016
                                                                                                               Exhibit 7
                                                                                                             Page 1 of 1
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 26 of 60




                                       Exhibit 8
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 27 of 60




                                                               Exhibit 8
                                                             Page 1 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 28 of 60




                                                               Exhibit 8
                                                             Page 2 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 29 of 60




                                                               Exhibit 8
                                                             Page 3 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 30 of 60




                                                               Exhibit 8
                                                             Page 4 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 31 of 60




                                       Exhibit 9
               Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 32 of 60



2 Years After Sessions Rescinded Cole Memo, Prosecutors Continue To...   https://www.benzinga.com/markets/cannabis/20/01/15093079/2-years-aft...




                        Benzinga Cannabis Contributors


                        By Tom Firestone of Baker McKenzie.

                        January 4, 2020 marked the two year anniversary of the “Sessions
                        Memorandum” in which (then) Attorney General Jeff Sessions rescinded
                        the Cole Memorandum and other Obama era DOJ guidance which
                        essentially stated that DOJ would not prosecute state-compliant marijuana-
                        related activity. Many saw the statement as a declaration of a new “War on
                        Drugs.” However, a review of DOJ cases brought over the last two years
                        reveals that the Trump Justice Department has largely adhered to the
                        Obama Administration’s enforcement priorities.

                        The Cole Memorandum
                        The Cole Memorandum stated that federal cannabis enforcement resources
                        would be concentrated on cases involving:


                        THE Trading and Investing Boot Camp
                        Learn everything about stock trading and investing from start to finish.

                        You can register for free to our 3-week Boot Camp for 1:1 coaching, a
                        24/hour discord chat, and a paper trading competition.

                        Click here to claim your Boot Camp registration


                                Revenue from the sale of cannabis going to criminal enterprises,
                                gangs, and cartels,
                                State authorized cannabis activity being used as a cover or pretext for
                                the trafficking of other illegal drugs or other illegal activity,
                                Violence and the use of firearms in the cultivation and distribution of
                                cannabis,
                                Distribution of cannabis to minors,
                                Diversion of cannabis from states where it is legal under state law in
                                some form to other states,
                                Drugged driving and the exacerbation of other adverse public health
                                consequences associated with cannabis use,




1 of 4                                                                                                                     8/21/2020, 12:37 PM




                                                                                                                            Exhibit 9
                                                                                                                          Page 1 of 4
               Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 33 of 60



2 Years After Sessions Rescinded Cole Memo, Prosecutors Continue To...   https://www.benzinga.com/markets/cannabis/20/01/15093079/2-years-aft...




                                Growing of cannabis on public lands and the attendant public safety
                                and environmental dangers posed by cannabis production on public
                                lands, and
                                Cannabis possession or use on federal property.

                        The Cole Memorandum also stated that:

                                In jurisdictions that have enacted laws legalizing marijuana in
                                some form and that have also implemented strong and effective
                                regulatory and enforcement systems to control the cultivation,
                                distribution, sale, and possession of marijuana, conduct in
                                compliance with those laws and regulations is less likely to
                                threaten the federal priorities set forth above…. The primary
                                question in all cases – and in all jurisdictions-should be whether
                                the conduct at issue implicates one or more of the enforcement
                                priorities listed above.

                        In other words, so long as a marijuana business complied with state law, it
                        would not be subject to federal prosecution unless it violated one of the Cole
                        Memorandum priorities. At his confirmation hearing in 2018, Attorney
                        General Barr suggested that DOJ would not prosecute state compliant
                        marijuana activity but has left the Sessions Memorandum in place as official
                        DOJ policy. Nevertheless, the Sessions Memorandum appears to have done
                        little to change Obama Administration policy.

                        DOJ Cases
                        We reviewed DOJ press releases on approximately 50 federal prosecutions
                        involving marijuana during the period 2018-2020 and did not find one that
                        involved purely state compliant activity. In fact, almost all involved Cole
                        Memorandum priorities – most commonly, organized crime, the use of
                        firearms, and trafficking of other illegal drugs. Those prosecutions which
                        did not involve one of the Cole Memorandum priorities took place in states
                        where recreational marijuana has not (or had not yet) been legalized, such
                        as Texas, Oklahoma and Georgia.

                        This review also revealed another federal enforcement priority not
                        identified in the Cole Memorandum – public corruption in the marijuana
                        industry. For example, one reported case involved a former Maryland state
                        delegate who allegedly took bribes in exchange for voting in favor of a bill to
                        increase the number of medical marijuana grower and processing licenses
                        available to an out-of-state company. Another involved a police officer who
                        used his official position to protect a marijuana trafficking business. One
                        case involved a Border Patrol Agent who took bribes from a suspected drug
                        trafficker in exchange for information about Customs Border Protection
                        surveillance. Another involved the prosecution of the Mayor of Fall River,
                        Massachusetts for extorting more than $250,000 in bribes from cannabis
                        businesses in return for assistance with licenses.

                        In such official extortion cases, legitimate marijuana businesses, far from




2 of 4                                                                                                                     8/21/2020, 12:37 PM




                                                                                                                            Exhibit 9
                                                                                                                          Page 2 of 4
                    Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 34 of 60
2 Years After Sessions Rescinded Cole Memo, Prosecutors Continue To...   https://www.benzinga.com/markets/cannabis/20/01/15093079/2-years-aft...




                        being prosecuted, are actually treated as victims. We did not identify any
                        cases involving the prosecution of financial institutions for laundering
                        marijuana proceeds. Nor did we identify any cases involving the prosecution
                        of ancillary legitimate businesses that supported marijuana businesses by
                        providing them with otherwise legitimate products or services.

                        Finally, almost all of the DOJ press releases express appreciation to state
                        and local law enforcement and many cited the Organized Crime Drug
                        Enforcement Task Force (OCDETF) program, a federal multi-agency, multi-
                        jurisdictional task force that supplies supplemental federal funding to
                        federal and state agencies to help them disrupt and dismantle drug
                        trafficking organizations. Such statements indicate the great extent to which
                        federal narcotics enforcement is dependent on assistance from state and
                        local law enforcement. As long as this remains the case, state compliant
                        behavior is unlikely to be prosecuted, regardless of DOJ’s publicly stated
                        policy.

                        See Also: MedMen CEO On Recent Layoffs: 'We're On Chapter Two, Where
                        Execution Means Profitability'

                        Tom Firestone is a Partner at Baker & McKenzie LLP. He is Co-chair of the
                        firm's North American Government Enforcement practice and is a
                        member of the Firm's Global Compliance & Investigations Steering
                        Committee. He represents clients in matters involving anti-corruption and
                        the US Foreign Corrupt Practices Act (FCPA), internal investigations and
                        transactional due diligence. Prior to joining the Firm, he spent 14 years at
                        the US Department of Justice. He worked as an Assistant US Attorney in
                        the Eastern District of New York where he prosecuted transnational
                        organized crime cases. He also worked as Resident Legal Adviser and
                        Acting Chief of the Law Enforcement Section at the US Embassy in
                        Moscow.

                        The preceding article is from one of our external contributors. It does not
                        represent the opinion of Benzinga and has not been edited.


                        These Options Trades Make Me Money
                        I'm Nic Chahine -- The guy who made a massive 300% return in two weeks
                        with BA options this year. Then I 4X'd my investment with ETF calls in
                        June.

                        So obviously, I trade options for a living.

                        Now I'm sharing my trades as I make them with Benzinga Options. And I
                        want you to join me for the ride.

                        Click here to subscribe to Benzinga Options.


                        © 2020 Benzinga.com. Benzinga does not provide investment advice. All



3 of 4                                                                                                                     8/21/2020, 12:37 PM
                                                                                                                       Exhibit 9
                                                                                                                     Page 3 of 4
                    Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 35 of 60
2 Years After Sessions Rescinded Cole Memo, Prosecutors Continue To...   https://www.benzinga.com/markets/cannabis/20/01/15093079/2-years-aft...




                        rights reserved.




4 of 4                                                                                                                     8/21/2020, 12:37 PM
                                                                                                                       Exhibit 9
                                                                                                                     Page 4 of 4
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 36 of 60




                                    Exhibit 10
 Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 37 of 60




RESIDENCY REQUIREMENTS FOR
MARIJUANA LICENSURE
by Allie Howell
January 2019




                                                               Exhibit 10
                                                             Page 1 of 16
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 38 of 60




      Reason Foundation’s mission is to advance a free society by developing,
      applying and promoting libertarian principles, including individual
      liberty, free markets and the rule of law. We use journalism and public
      policy research to influence the frameworks and actions of policymakers,
      journalists and opinion leaders.

      Reason Foundation’s nonpartisan public policy research promotes
      choice, competition and a dynamic market economy as the foundation
      for human dignity and progress. Reason produces rigorous, peer-
      reviewed research and directly engages the policy process, seeking
      strategies that emphasize cooperation, flexibility, local knowledge
      and results. Through practical and innovative approaches to complex
      problems, Reason seeks to change the way people think about issues,
      and promote policies that allow and encourage individuals and
      voluntary institutions to flourish.

      Reason Foundation is a tax-exempt research and education organization
      as defined under IRS code 501(c)(3). Reason Foundation is supported by
      voluntary contributions from individuals, foundations and corporations.
      The views are those of the author, not necessarily those of Reason
      Foundation or its trustees.




                                                                              Exhibit 10
                                                                            Page 2 of 16
            Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 39 of 60

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                                                                                   i




TABLE OF CONTENTS

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE ...................................................................... 1
            1.1 JUSTIFICATIONS FOR RESIDENCY REQUIREMENTS .......................................................... 1
            1.2 COSTS OF RESIDENCY REQUIREMENTS ................................................................................ 4
            1.3 SUMMARY OF RESIDENCY REQUIREMENTS ......................................................................... 5
            1.4 DO RESIDENCY REQUIREMENTS ACHIEVE ECONOMIC GOALS? ................................... 8
            1.5 DO RESIDENCY REQUIREMENTS REDUCE MARIJUANA DIVERSION? .......................... 9
            1.6 RESIDENCY REQUIREMENTS AND TAXES ........................................................................... 10
            1.7 CONCLUSIONS ............................................................................................................................... 11
ABOUT THE AUTHOR ................................................................................................................................... 12




Allie Howell | Residency Requirements for Marijuana Licensure
                                                                                                                                           Exhibit 10
                                                                                                                                         Page 3 of 16
             Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 40 of 60

       RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                             1




      PART 1




       RESIDENCY
       REQUIREMENTS FOR
       MARIJUANA LICENSURE
       Many states that have legalized recreational or medical marijuana have included
       requirements that marijuana license holders, employees, or even consumers be state
       residents. The requirement is justified as a way to ensure safety in the industry and keep
       out-of-state investors from reaping all the economic benefits. Yet by limiting investment
       and entry into the legal marijuana business, residency requirements could prevent potential
       entrepreneurs from getting the capital they need.


1.1    JUSTIFICATIONS FOR RESIDENCY REQUIREMENTS
       Many marijuana regulations are justified as necessary to comply with the federal
       government’s marijuana enforcement priorities laid out in the Cole Memo, a 2013 memo
       issued by then-Deputy Attorney General James Cole in response to legalization in Colorado
       and Washington. Related to residency requirements is the priority of “[p]reventing the




       Allie Howell | Residency Requirements for Marijuana Licensure
                                                                                     Exhibit 10
                                                                                   Page 4 of 16
      Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 41 of 60

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                      2


diversion of marijuana from states where it is legal under state law in some form to other
states.”1

The Financial Crimes Enforcement Network (FinCEN) later issued guidance related to the
Bank Secrecy Act for financial institutions interested in providing services to marijuana
businesses. The guidance provides a long list of “red flags” that may signal a business is
violating state law or implicating a Cole Memo priority. Two of these red flags directly
relate to residency requirements:
    1. A marijuana-related business engages in international or interstate activity,
       including by receiving cash deposits from locations outside the state in which the
       business operates, making or receiving frequent or large interstate transfers, or
       otherwise transacting with persons or entities located in different states or
       countries.
    2. The owner(s) or manager(s) of a marijuana-related business reside outside the state
       in which the business is located.

The existence of red flags could lead to a financial institution filing a “marijuana priority”
suspicious activity report, which includes “(iii) details regarding the enforcement priorities
the financial institution believes have been implicated; and (iv) dates, amounts, and other
relevant details of financial transactions involved in the suspicious activity”—or terminating
the relationship altogether.2 While financial institutions typically avoid working with
cannabis businesses altogether due to the difficulties of complying with FinCEN regulations
and the risk of losing federal bank insurance, there were 486 depository institutions serving
marijuana businesses in September 2018.3


1
    Cole, James M. “Memorandum for all United States Attorneys.” U.S. Department of Justice Office of
    the Attorney General. Aug. 29, 2013.
     https://www.justice.gov/iso/opa/resources/3052013829132756857467.pdf
2
    “BSA Expectations Regarding Marijuana-Related Businesses.” United States Department of
    Treasury Financial Crimes Enforcement Network. Feb. 14, 2014.
    https://www.fincen.gov/resources/statutes-regulations/guidance/bsa-expectations-regarding-
    marijuana-related-businesses
3
    Reiners, Lee and John Matthews. “Federal Law Leaves Banks Shying Away from Marijuana
    Businesses.” The FinReg Blog. Dec. 5, 2016.
    https://sites.duke.edu/thefinregblog/2016/12/05/federal-law-leaves-banks-shying-away-from-
    marijuana-businesses/; "Marijuana Banking Update.” Financial Crimes Enforcement Network.
    https://www.fincen.gov/sites/default/files/shared/Marijuana_Banking_Update_September_2018.
    pdf

Allie Howell | Residency Requirements for Marijuana Licensure
                                                                                       Exhibit 10
                                                                                     Page 5 of 16
        Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 42 of 60

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                      3




Additionally, early residency requirements, such as those in Colorado and Washington, were
based on a fear that legal marijuana would be easily diverted into the black market.
Residency requirements could, according to regulators, keep profits out of international
drug cartels and keep the industry smaller and easier to manage.4 When discussing
residency requirements in Alaska, Assistant Attorney General Harriet Milks commented that
with unchecked outside investment, “there’s no way to control any of it, so it’s a big
problem.”5

Residency requirements are also a form of economic protectionism for state residents.
Since marijuana businesses may be illegal in neighboring states, there is fear that out-of-
state businesses will swoop in and take advantage of voters’ hard work in passing
legalization. As summarized by a business owner in Ohio: “We’re the ones who fought for
this. Allowing people from outside the state is not benefiting Ohio or Ohioans or our
unemployment.”6

Requirements are further justified as simply giving state residents a head start since
entrepreneurs can move into the state and eventually overcome the restriction. In newly
legal states, inexperienced locals will have a chance to establish their business before
experienced businesses from legal states can compete.7

Finally, by reducing investment in the marijuana industry, residency requirements are
defended as necessary to keep the industry from being overrun by big business. In
Colorado, for example, some credit the residency requirements with allowing small
businesses to set up shop. As summarized by Colorado attorney Rachel Gillette: “It’s

4
    Wyatt, Kristen. “Legalized States Taking Fresh Look at Out-Of-State Marijuana Investing.” The
    Cannabist. Jan. 20, 2016. https://www.thecannabist.co/2016/01/20/marijuana-investing-
    lawmakers-out-of-state-ownership/46945/
5
    Andrews, Laurel. “Alaska Marijuana Regulators Loosen Residency Requirements for New
    Business Owners.” Anchorage Daily News. Sept. 28, 2016. https://www.adn.com/cannabis-
    north/article/alaska-marijuana-control-board-makes-major-residency-requirement-change-last-
    minute/2015/11/21/
6
    Borchardt, Jackie. “Ohio Medical Marijuana Entrepreneurs Want Residency Requirement for
    Business Licenses.” Cleveland.com. Mar. 21, 2017.
    https://www.cleveland.com/metro/index.ssf/2017/03/ohio_medical_marijuana_entrepr.html
7
    Overton, Penelope. “First Pot-Business Licenses Would Go to Maine Residents of at Least 4
    Years.” Portland Press Herald. https://www.pressherald.com/2018/04/03/first-pot-business-
    licenses-would-go-to-maine-residents-of-at-least-4-years/

                                                                                         Allie Howell
                                                                                         Exhibit 10
                                                                                       Page 6 of 16
          Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 43 of 60

      RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                       4


      [residency requirements] allowed for small businesses, mom and pops. It doesn’t allow for
      corporate consolidation in the marketplace. You can be a small business in Colorado and
      compete.”8


1.2   COSTS OF RESIDENCY REQUIREMENTS
      Any entry restriction in the legal marijuana industry has the potential to reduce investment
      and prevent the industry from developing. Reductions in the size of the marijuana market
      may make it harder for the legal market to replace the illicit one as the main supplier of
      marijuana.

      The main cost of residency requirements is a loss of funding. A lack of capital in the
      marijuana industry is important for two reasons. First, because marijuana is still illegal on
      the federal level, businesses have extremely limited access to traditional bank loans.
      Further, marijuana entrepreneurs cannot write off business expenses on their federal taxes
      and growers have a hard time obtaining crop insurance.9 Second, state licenses to start a
      marijuana business are prohibitively expensive. Without access to banks, only state
      residents with access to non-bank financing or who independently have start-up cash can
      enter the industry. Out-of-state investors eager to join the industry could be another source
      of capital.

      This is what happened in Oregon. The state initially required 51% of a marijuana business
      to be owned by two-year state residents, but repealed these requirements in 2016. Portland
      attorney and Executive Director of the Oregon Cannabis Association Amy Margolis pushed
      for the change because “[f]or every five people who came into my office, three or four of
      them were looking for capital, and they couldn’t find it here in Oregon. It became clear that




      8
            Crombie, Noelle. “Out-Of-State Companies Eye Oregon Marijuana Market for Expansion.” The
            Oregonian. April 25, 2016.
            https://www.oregonlive.com/marijuana/index.ssf/2016/04/colorado_marijuana_entrepreneu.html
      9
            Weed, Julie. “California Marijuana Start-Ups, Shut Out From Banks, Turn to Private Backing.” The
            New York Times. Dec. 27, 2017.
            https://www.nytimes.com/2017/12/27/business/smallbusiness/california-marijuana-start-
            ups.html

      Allie Howell | Residency Requirements for Marijuana Licensure

                                                                                          Exhibit 10
                                                                                        Page 7 of 16
      Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 44 of 60

      RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                       5


      unless people could reach outside the state for investment money, we weren’t going to
      have a very successful market.”10

      Colorado also updated its residency requirements to allow out-of-state investors more
      access to the industry. Residency requirements could become problematic as other states
      open up markets with less restrictive rules, as summarized by head of the Colorado
      Cannabis Chamber of Commerce, Tyler Henson: “We can’t go get a loan from the bank to
      grow our business to help us accelerate. We are susceptible to falling behind other
      states.”11

      The change allowed U.S. citizens to have ownership interest in marijuana businesses, but
      all businesses must still have at least one Colorado resident direct beneficial interest
      owner. Businesses with any non-resident owners are capped at 15 owners while resident
      owned businesses can have an unlimited number of owners. Officers with day-to-day
      operational control must have been residents for at least one year and must maintain
      residency while they have day-to-day control.12 Legislation passed by the legislature but
      vetoed by the governor in June 2018 could have lifted the 15 owner cap and allowed
      publicly traded cannabis companies.13


1.3   SUMMARY OF RESIDENCY REQUIREMENTS
      For recreational marijuana, state residency restrictions were included in the initial
      marijuana regulations for both Colorado and Washington. California, Nevada, and Oregon
      have no residency restrictions, with Alaska and Massachusetts following suit.




      10
           Schroyer, John. “Flood of Investment Money Flowing to Oregon Cannabis Firms After Residency
           Change.” Marijuana Business Daily. July 28, 2016. https://mjbizdaily.com/flood-of-investment-
           money-flowing-to-oregon-cannabis-firms-after-residency-change/
      11
           Wyatt, Kristen. “Legalized States Taking Fresh Look at Out-Of-State Marijuana Investing.”
      12
           Code of Colorado Regulations. 1 CCR 212-2.
           https://www.colorado.gov/pacific/sites/default/files/ColoradoRegister.pdf1%20CCR%20212%20-
           2%20Retail%20Effective%2002022018.pdf
      13
           “HB18-1011: Marijuana Business Allow Publicly Traded Owners.” Colorado General Assembly.
           https://leg.colorado.gov/bills/hb18-1011

                                                                                                Allie Howell
                                                                                        Exhibit 10
                                                                                      Page 8 of 16
         Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 45 of 60

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                                       6



TABLE 1: RESIDENCY RESTRICTIONS IN LEGAL RECREATIONAL MARIJUANA STATES
 State                  Owners                                                                 Employees
         14
 Alaska                 The sole proprietor, each business partner, each member of a           None
                        limited liability company, and all shareholders in a corporation
                        must be state residents.
 California15           None                                                                   None
              16
 Colorado               Each marijuana establishment must have at least one direct             Key and support
                        beneficial interest owner who holds an associated key license and      employees must be
                        has been a state resident for at least one year. Businesses can have   residents. There is a
                        an unlimited number of direct beneficial interest owners if they       potential workforce
                        have been residents for one year. U.S. citizens who are not Colorado   training or
                        residents may apply for an associated key license only if there has    development
                        been a “finding of suitability.” Businesses with non-resident owners   exemption to the
                        can only have 15 owners. The associated key license application fee    residency requirement.
                        for non-residents is $4,925 and $725 for residents.
 Massachusetts17 The majority of microbusiness members or executives and all craft             None
                 marijuana cooperative members must have resided in the state for
                 12 months prior to application. Applicants for the social equity
                 program also must be residents.
 Nevada18               None                                                                   None
          19
 Oregon                 None                                                                   None
                   20
 Washington             The sole proprietor or all members of any other business               The six-month
                        organization structure must have resided in the state six months       residency requirement
                        prior to application. Managers, spouses, and persons expecting a       applies to managers or
                        share of profit also must meet residency requirement.                  agents who manage
                                                                                               the business.


14
     Alaska Administrative Code. 3 AAC Chapter 306. https://www.commerce.alaska.gov/web/
     Portals/9/pub/MCB/StatutesAndRegulations/MarijuanaRegulations.pdf; “Marijuana Handler
     Permit Application Instructions.” Alcohol and Marijuana Control Office. July 3, 2018.
     https://www.commerce.alaska.gov/web/Portals/9/pub/MCB/MJHandlerPermit/Marijuana%20Han
     dler%20Permit%20Application%20Instructions.pdf
15
     Medicinal and Adult-Use Cannabis Regulation and Safety Act (MAUCRSA). California Law.
     https://leginfo.legislature.ca.gov/faces/codes_displayexpandedbranch.xhtml?tocCode=BPC&divi
     sion=10.&title=&part=&chapter=&article
16
     1 CCR 212-2.
17
     Code of Massachusetts Regulations. 953 CMR. Cannabis Control Commission.
     https://www.mass.gov/files/documents/2018/03/27/935cmr500.pdf
18
     Nevada Revised Statues (NRS). Chapter 453D. https://www.leg.state.nv.us/NRS/NRS-
     453D.html#NRS453DSec230; email correspondence with the Nevada Department of Taxation.
19
     “OLCC Marijuana Program: Frequently Asked Questions (all).” Oregon Liquor Control Commission.
     https://www.oregon.gov/olcc/marijuana/Documents/MJ_FAQS.pdf
20
     Washington Administrative Code. Title 314. Chapter 314-55. Marijuana Licenses, Application
     Process, Requirements, and Reporting. http://apps.leg.wa.gov/wac/default.aspx?cite=314-55

Allie Howell | Residency Requirements for Marijuana Licensure

                                                                                                        Exhibit 10
                                                                                                      Page 9 of 16
         Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 46 of 60

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                    7


Most marijuana residency restrictions use a time period to determine eligibility for
licensure. In Alaska, residency is determined by eligibility for the state’s permanent fund
dividend, which typically requires one year of state residency.21 The residency requirement
had previously been met by being eligible to vote in the state, which only requires an
Alaska address. The less burdensome regulation was thrown out only a month after it was
enacted.22

While Massachusetts does not have any specific residency requirements for marijuana
business employees, the state has created an incentive system to encourage resident hiring.
For example, businesses can achieve a “local employment leader” leadership rating when at
least 51% of employees and executives have been state residents for 12 months prior to an
application. Leadership ratings are taken into consideration when the Cannabis Control
Commission levies fines or imposes disciplinary action.23

Some states also restrict investments from non-resident investors that do not qualify as
licensed owners but wish to provide capital to a business. Colorado differentiates so that
state residency requirements do not apply to indirect beneficial interest owners, qualified
limited passive investors, or permitted economic interests.24 Yet in Washington, for
example, the six-month residency requirement is especially burdensome because it applies
to all investors—even those with only .01% ownership and their spouses. In fact, the
requirement is so extensive that it even includes royalties on branded products.25
Washington only allows gifts and loans from out-of-staters and still requires background
checks for this source of financing.26




21
     3 AAC 306; “Permanent Fund Dividend Statutes and Regulations 2017.” State of Alaska
     Department of Revenue. Jan. 1, 2017.
     https://pfd.alaska.gov/LinkClick.aspx?fileticket=rxyLww36su8%3d&tabid=495&portalid=6
22
     “Alaska Tightens Residency Requirements for MJ Licenses.” Marijuana Business Daily. Dec. 2,
     2015. https://pfd.alaska.gov/LinkClick.aspx?fileticket=rxyLww36su8%3d&tabid=495&portalid=6
23
     935 CMR.
24
     1 CCR 212-2.
25
     McVay, Robert. “Washington Marijuana: Residency and Ownership Revisited.” Canna Law Blog.
     Dec. 20, 2017. https://www.cannalawblog.com/washington-marijuana-residency-and-
     ownership-revisited/
26
     Bricken, Hillary. “Washington State Will Allow for Out of State Cannabis Financing (Sort Of).”
     Canna Law Blog. May 25, 2016. https://www.cannalawblog.com/washington-state-will-allow-for-
     out-of-state-cannabis-financing-sort-of/

                                                                                        Allie Howell
                                                                                        Exhibit 10
                                                                                     Page 10 of 16
       Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 47 of 60

      RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                           8


      Finally, local governments may impose their own residency requirements. In California, a
      state where the new marijuana market has been severely hampered by burdensome local
      regulations, many localities have imposed residency requirements.

      For example, Hollister, California requires that 75% of applicants and managers of the
      cannabis facility have been state residents for the past three years.27 Applicants also must
      submit in writing that they will give preference to hiring city residents.28

      Medical marijuana programs also have residency requirements. When Hawaii updated its
      medical marijuana program in 2015, it included a five-year residency requirement for 51%
      of owners.29



1.4   DO RESIDENCY REQUIREMENTS ACHIEVE ECONOMIC
      GOALS?
      Reducing investment in the legal marijuana industry is clearly problematic. As more states
      legalize marijuana and more investors become interested in the market, states with
      residency requirements will be at a disadvantage. Colorado already adjusted its regulation
      to avoid being left behind as investors looked to more-open states.

      Many regulators claim that residency requirements allow small businesses a chance to
      compete or at least get their foot in the door. In reality, this claim is not always true. In
      Washington, for example, the ten largest farms harvested 16.79% of all dry weight weed
      from January to September 2017. The 500 smallest firms harvested only 13.12%. The edible
      market is especially dominated by large firms. Of the over 1,000 companies with licenses
      that would allow them to process edibles between September 2016 and September 2017,
      only 74 companies sold one. The five largest edible producers sold 51.15% of the $38.7




      27
           “Hollister Cannabis Facilities Permit Application and Information.” City of Hollister California.
           http://hollister.ca.gov/business/medical-cannabis/
      28
           Hollister Municipal Code. Title 5 Business Licenses and Registrations. Chapter 5.42 Cannabis
           Facilities Regulatory Permit. 5.42.050 Regulatory Permit Required.
           https://library.municode.com/ca/hollister/codes/code_of_ordinances
      29
           House Bill 321. State of Hawaii. 2015.
           https://www.capitol.hawaii.gov/session2015/bills/HB321_CD1_.HTM

      Allie Howell | Residency Requirements for Marijuana Licensure

                                                                                             Exhibit 10
                                                                                          Page 11 of 16
       Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 48 of 60

      RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                        9


      million in edibles sold in 12 months. During the same time period, the top 20 producers
      sold 90.48% of edibles.30

      While Washington only has a six-month residency requirement, it is quite expansive. Yet
      after a few years of legal sales, consolidation took place as companies began to take
      advantage of economies of scale or bought expensive equipment to produce cutting edge
      marijuana products. Reducing license fees or opening up access to banking would be more
      beneficial to small business owners than residency requirements.



1.5
      DO RESIDENCY REQUIREMENTS REDUCE MARIJUANA
      DIVERSION?
      The effectiveness of residency requirements in preventing marijuana diversion is a difficult
      question to answer. Residency requirements did not prevent Colorado from being sued by
      border states for marijuana diversion.31

      Further, it is almost impossible to make a comparison because most states without
      residency requirements are relatively new to recreational sales. Nevada began legal sales in
      2017 but is yet to fully open up license applications.32 California’s rollout of legal marijuana
      has been rocky and an estimated 85–90% of marijuana sales still take place illegally.33

      Oregon rolled back residency requirements in 2016. The state has recently been a target of
      federal attention due to marijuana diversion. At a summit in February 2018, U.S. Attorney
      Billy Williams said the following: “Here’s what I know in terms of the landscape here in
      Oregon, and that is, we have an identifiable and formidable marijuana overproduction and


      30
           Black, Lester. “Legal Weed Isn’t The Boon Small Businesses Thought It Would Be.”
           FiveThirtyEight. Dec. 29, 2017. https://fivethirtyeight.com/features/legal-weed-isnt-the-boon-
           small-businesses-thought-it-would-be/
      31
           Wolf, Richard and Trevor Hughes. “Justices Won't Hear Nebraska, Oklahoma Marijuana Dispute
           With Colorado.” USA Today. March 21, 2016.
           https://www.usatoday.com/story/news/2016/03/21/marijuana-lawsuit-colorado-oklahoma-
           nebraska-supreme-court/81984006/
      32
           “Getting a License.” Marijuana in Nevada. http://marijuana.nv.gov/Businesses/GettingALicense/;
           email correspondence with Nevada Department of Taxation.
      33
           White, Martha C. “Growing Like a Weed? California Marijuana Market Off to Slow Start.” NBC
           News. April 20, 2018. https://www.nbcnews.com/business/business-news/growing-weed-
           california-marijuana-market-slow-start-n867871

                                                                                                 Allie Howell
                                                                                         Exhibit 10
                                                                                      Page 12 of 16
       Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 49 of 60

      RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                                     10


      diversion problem. And make no mistake about it, we’re going to do something about it.”
      Overproduction was blamed for the diversion—the state is estimated to produce three
      times more than it can consume a year.34 This should not come as a huge surprise; the
      industry is fairly new and it may simply take some time for the market to stabilize.

      The state was also known for a thriving black market before legalization.35 With increased
      federal and state attention to marijuana trafficking with legalization, diversion may be the
      same as before and only gaining federal attention now.


1.6   RESIDENCY REQUIREMENTS AND TAXES
      It is useful to note that residency requirements have little impact on tax revenue from
      marijuana. This is especially important to consider as many states designed marijuana
      regulations to maximize tax revenue. California, for example, collects taxes from both
      residents and non-residents in the industry. If income is California-sourced, out-of-state
      partners, limited liability company members, or S corporation shareholders will be taxed by
      California on that income. These non-residents must fill out a California non-resident tax
      return. Further, S corporations, partnerships, and limited liability companies must withhold
      7% on distributions of California-sourced income to out-of-state shareholders, partners, or
      owners if distributions exceed $1,500 annually. This mandatory withholding tends to
      encourage non-residents to file California tax returns.36

      For traditional C corporations, income taxes are paid by the corporation, not the
      stockholders. Non-resident stockholders are then taxed by their resident state on all
      dividends and capital gain distributions annually and when the stock is sold. An exception
      is if the California corporation pays a salary or director fees to an investor, then that income
      is taxable to California.37

      There may be slightly less compliance in non-residents than in residents. Most states do,
      however, have reciprocal agreements with other states and the IRS to assist in collecting


      34
           The Associated Press. “U.S. Prosecutor: Oregon Has a Big Pot Overproduction Problem.” NY Daily
           News. Feb. 2, 2018. http://www.nydailynews.com/newswires/news/business/prosecutor-oregon-
           big-pot-overproduction-problem-article-1.3794431
      35
           Ibid.
      36
           Email correspondence with Michael R. Snell, Tax and Accounting Offices of Michael R. Snell.
      37
           Ibid.

      Allie Howell | Residency Requirements for Marijuana Licensure

                                                                                       Exhibit 10
                                                                                    Page 13 of 16
      Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 50 of 60

      RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                               11


      taxes owed in other states. So, for example, if an Arizona resident owes taxes on California-
      sourced income, Arizona will help collect the taxes.38

      In New Jersey, a state considering marijuana legalization with policymakers highly
      motivated by tax revenue, the rules are similar. Withholding for non-residents ranges from
      6.37% to 9% depending on organization type.39

      Tax collection is an important concern when discussing recreational marijuana rules, but it
      should not be used to justify residency requirements. In fact, lifting residency requirements
      could potentially increase tax revenue by increasing industry investment.


1.7   CONCLUSIONS
      Residency requirements are justified as both a public safety regulation and form of
      economic protectionism. While the use of residency requirements to avoid federal
      intervention makes some sense, it is not clear that the requirements reduce marijuana
      diversion or trafficking. The requirements are also used by regulators to keep the industry
      small and manageable. Yet reductions in enforcement costs come at the expense of the
      legal market—keeping the legal marijuana industry small means money still must be spent
      prosecuting those involved in the black market.

      Economic protectionism also has the effect of reducing overall market size. Advocates of
      protectionism claim that the marijuana industry can be made up of small businesses
      because of residency restrictions. In Washington, however, consolidation has taken place
      despite strict requirements.

      In New Jersey, draft regulations for marijuana legislation contain residency requirements as
      seen in many other states. Policymakers would be wise to consider if the reduction in
      investment is worth the supposed benefits for regulators. With the requirements, the
      industry will likely suffer as out-of-state investment and expertise flow into other states.




      38
           Ibid.
      39
           Ibid.

                                                                                          Allie Howell
                                                                                  Exhibit 10
                                                                               Page 14 of 16
        Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 51 of 60

RESIDENCY REQUIREMENTS FOR MARIJUANA LICENSURE                                          12




ABOUT THE AUTHOR
Allie Howell is a research intern at Reason. Previously, she was a Burton C. Gray Memorial
intern at Reason and an economic policy intern at the Manhattan Institute. Allie has been
published on Economics21.org, the Foundation for Economic Education, and Reason. She is
a recent graduate of Hillsdale College where she majored in economics and mathematics.
Allie is attending Notre Dame Law School.




Allie Howell | Residency Requirements for Marijuana Licensure

                                                                               Exhibit 10
                                                                            Page 15 of 16
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 52 of 60




                                                              Exhibit 10
                                                           Page 16 of 16
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 53 of 60




                                    Exhibit 11
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 54 of 60




                                                                     Exhibit 11
                                                                    Page 1 of 7
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 55 of 60




                                                                     Exhibit 11
                                                                    Page 2 of 7
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 56 of 60




                                                                     Exhibit 11
                                                                    Page 3 of 7
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 57 of 60




                                                                     Exhibit 11
                                                                    Page 4 of 7
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 58 of 60




                                                                     Exhibit 11
                                                                    Page 5 of 7
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 59 of 60




                                                                     Exhibit 11
                                                                    Page 6 of 7
Case 3:20-cv-05661-BHS Document 12-1 Filed 08/24/20 Page 60 of 60




                                                                     Exhibit 11
                                                                    Page 7 of 7
